Citation Nr: 1628858	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for mitral prolapse with hypertension on medication, also claimed as rheumatic fever. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran requested a hearing in connection with the issue on appeal. He was notified of the scheduled hearing by VA letters dated March 2016 and April 2016. However, the Veteran was listed as a "no show." The Veteran has not presented good cause for failure to report for the hearing and has not requested a new hearing. As such, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDINGS OF FACT

1. A February 2000 rating decision denied service connection for hypertension and rheumatic fever on the basis that no new and material evidence had been received. 

2. The Veteran did not appeal the February 2000 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

3. Evidence received since the time of the final February 2000 decision is new, but does not raise a reasonable possibility of substantiating the Veteran's claim.

4. A VA examination is not required in this case. 



CONCLUSIONS OF LAW

1. The February 2000 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for mitral prolapse with hypertension on medication is new, but not material. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for mitral prolapse with hypertension on medication, also claimed as rheumatic fever.

VA may reopen a claim for service connection which has been previously and finally disallowed when new and material evidence has been presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108 (2015); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Historically, the Veteran's service medical records show that he reported complaints of dizziness.  It was noted that upon examination he had murmur that suggested mitral insufficiency.  A service record dated in December 1954 reported that he was better and had no more dizzy spells.  A heart murmur was again noted on examination, and he was referred for further evaluation.  A consultation sheet dated in December 1954 noted that the impression was functional cardiac murmur.  An EKG was reported as normal.  In April 1955, he was noted to have been cleared by a cardiologist.  The report of a separation examination conducted in May 1955 notes a normal examination of the heart.  A VA examination conducted in July 1956 noted that the Veteran reported having pain across his chest during damp weather or when he lifted something, but examination showed a normal cardiovascular system.  His blood pressure was 112/78.  

A rating decision issued by the RO in March 1978 for the purpose of addressing a claim for nonservice connected pension noted that the Veteran's disabilities included mitral valve prolapse with hypertension, on medication.  In a letter from the Veteran's representative dated in November 1987, it was noted that the Veteran claimed service connection for residuals of rheumatic fever which he alleged were incurred in service.  Service connection for residuals of rheumatic fever was denied by the RO in a decision of February 1988.  A decision letter issued by the RO in April 1988 explained that service records did not show that he received treatment for rheumatic fever in service nor was it reported on separation from service.  The RO initially denied service connection for hypertension in a rating decision of February 1992, noting that there was no evidence of the presence of hypertension in the Veteran's service medical records or within the one year period following discharge.  The Veteran appealed, but the decision denying service connection for hypertension was confirmed by the Board in a decision of January 1997.  In a decision of September 1998, the RO determined that there was no new and material evidence upon which to reopen the claim for hypertension.  

Here, a February 2000 rating decision denied service connection for hypertension and rheumatic fever on the basis that no new and material evidence had been received. That rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the February 2000 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In January 2010, the Veteran filed a petition to reopen his claim for service connection. March 2010 and August 2010 rating decisions declined to reopen the claim on the basis that no new and material evidence had been submitted. The Veteran filed a notice of disagreement in August 2011, and a Statement of the Case was provided in March 2013. The Veteran filed a VA Form 9 in April 2013, and the issue has been certified to the Board for appellate review. 

RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the February 2000 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

Accordingly, the Board first turns to the question of whether new evidence has been submitted since the final February 2000 rating decision. Evidence associated with the claims file since that time includes: VA treatment records dated February 2000 to July 2010; the Veteran's testimony from an October 2000 informal RO hearing; and statements from the Veteran's representative dated January 2015 and June 2016. This evidence all qualifies as new as it was not of record at the time of the February 2000 rating decision.

The Board acknowledges that on its own, this evidence may be sufficient to reopen a claim, as it contributes to a more complete understanding of the origin of the Veteran's claimed disability. See Hodge, 155 F.3d at 1363. However, such a standard holds only that the Board may reopen a claim on this basis, not that the Board is required to do so. Instead, the Board must also consider whether the new evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2015). 

In this particular case, the Board finds that it does not. Evidence received prior to the final February 2000 rating decision established that the Veteran suffered from a current heart disability; but the Veteran's claim was denied in the absence of evidence showing a nexus between the Veteran's current disability and service. See Shedden v. Principi, 381 F.3d 1163 (2004).

Evidence submitted since the February 2000 rating decision does not relate to this unestablished fact. Instead, all of the evidence received since this decision is cumulative and redundant of the facts of record at the time of the last final Board decision. Although the Veteran has submitted significant evidence since that time, none tends to indicate any link between the Veteran's current disability and his service. Instead, it stands as a mere reiteration of facts already established by the record.

The Board acknowledges that the Veteran has not undergone VA heart examination, which may speak to a causal nexus in this case. Generally, a VA medical examination is required for a service connection claim only when there is: 
(1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4)  (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted. Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. There must also be evidence establishing that an event, injury, or disease occurred during service. Id.  

The Board finds that a VA examination is not required in this case. As set forth above, the evidence of record contains competent evidence of a current disability. However, the evidence indicating a causal link is limited to the Veteran's lay assertions and generic scholarly literature. As the Veteran may not competently speak to the etiology of his disability, this evidence alone does not justify a VA examination. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Accordingly, the Board finds that although the evidence submitted is new, it does not raise a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Board declines to reopen the claim, and the appeal remains denied. Shade, 24 Vet. App. at 117. 


ORDER

New and material evidence has not been received to reopen a previously denied claim for entitlement to service connection for mitral prolapse with hypertension on medication, and the appeal remains denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


